WEIGEL, Senior District Judge,
dissenting.
I respectfully dissent. I agree that the contract requires satisfactory completion of retraining as a condition precedent to the right to reemployment. But I do not agree (as the majority of the panel does) that the contract is unambiguous in limiting the obligation to rehire to “such time as a vacancy exists at a flight attendant base”. Nor do I agree (as the District Court concluded) that the contract is unambiguous in requiring rehiring “no later than the end of the last retraining class”.
I deem the contract so ambiguous and imprecise in designating the time when those eligible must be rehired as to call for extrinsic evidence to aid in resolving the question. See DeGraff v. Kaplan, 109 Ill. App.3d 711, 65 Ill.Dec. 75, 440 N.E.2d 930, 933 (1982); and Pioneer Trust and Savings Bank v. Lucky Stores, Inc., 91 Ill.App.3d 573, 47 Ill.Dec. 36, 414 N.E.2d 1152, 1154 (1980).
Accordingly, I would remand to the trial court for its prompt consideration of such extrinsic evidence. But if it be concluded that the law does not require the taking of such evidence, I would affirm for the reasons stated by the District Court in the order entered October 5, 1982. That is to say this: Absent extrinsic evidence clarifying the time for rehiring, I deem the basic purpose of the contract to call for rehiring consistently with the order of the District Court and would, therefore, affirm.